                                                                                                      UNITED STATES DISTRICT COURT
                                                                  1
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  2                                               |
                                                                                                         OAKLAND DIVISION
                                                                  3

                                                                  4

                                                                  5

                                                                  6                                                      Case No.: 12-CR-317 YGR
                                                                      UNITED STATES OF AMERICA,
                                                                  7                                                      ORDER TO SHOW CAUSE
                                                                                   Plaintiff,
                                                                  8

                                                                  9
                                                                             vs.
                                                                 10
                                                                      CHRISTOPHER M. VERZANI,
                                                                 11
                                                                                   Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13
                                                                             The Court is in receipt of a motion and Supplemental Motion for Habeas Corpus Relief under
                                                                 14
                                                                      28 U.S.C. § 2241. (Dkt. Nos. 29, 31.) With respect to the latter, the petitioner requests an order that
                                                                 15
                                                                      Mr. Verzani’s good time credits be calculated pursuant to the amendment to section 3624(b) in the
                                                                 16

                                                                 17   First Step Act without delay so that he is not held longer than required under law.

                                                                 18          The government is hereby Ordered to Show Cause why the motion should not be granted.
                                                                 19
                                                                      Such response shall be filed no later than Friday, June 7, 2019. If no response is filed, the Court will
                                                                 20
                                                                      surmise that good cause exists to grant to the motion and shall do so. Petitioner is Ordered to file
                                                                 21
                                                                      forthwith, but in no event later than June 3, 2019, a proposed form of order.
                                                                 22

                                                                 23          IT IS SO ORDERED.

                                                                 24
                                                                      Date: May 30, 2019
                                                                 25                                                                _______________________________________
                                                                                                                                      HON. YVONNE GONZALEZ ROGERS
                                                                 26                                                                    UNITED STATES DISTRICT JUDGE
                                                                 27

                                                                 28
